DISMISS; Opinion issued March 7, 2013




                                         S  In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-12-00774-CV

                          BIRGIT CLARKE, Appellant
                                    V.
                AMERICAN HOME MORTGAGE SERVICING, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-15227

                             MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       By letter dated June 11, 2012, we notified appellant the $175 filing fee was due in this

case. We cautioned appellant that failure to pay the fee within ten days would result in the

dismissal of this appeal. By letter dated July 27, 2012, we notified appellant that the district

clerk’s office informed the Court that the clerk’s record had not been filed because appellant had

not paid the fee for the clerk’s record. We directed appellant to provide this Court with either

written verification that she had paid for the clerk’s record or written verification that she was

entitled to proceed without payment of costs. We cautioned appellant that if the Court did not

receive the required documentation within ten days we might dismiss the appeal for want of

prosecution. To date, appellant has not paid the filing fee, provided verification of payment for
the clerk’s record, provided verification that she is entitled to proceed without payment of costs,

or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b),(c).




                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE

120774F.P05




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

BIRGIT CLARKE, Appellant                           On Appeal from the 191st Judicial District
                                                   Court, Dallas County, Texas
No. 05-12-00774-CV       V.                        Trial Court Cause No. DC-11-15227.
                                                   Opinion delivered by Chief Justice Wright.
AMERICAN HOME MORTGAGE                             Justices Lang-Miers and Lewis participating.
SERVICING, Appellee

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee AMERICAN HOME MORTGAGE SERVICING recover
its costs of this appeal from appellant BIRGIT CLARKE.


Judgment entered March 7, 2013.




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –3–